



COURT OF APPEAL FOR ONTARIO

CITATION: 790668 Ontario Inc. v. D'Andrea
    Management Inc., 2015 ONCA 557

DATE: 20150729

DOCKET: C59051

MacFarland, Lauwers and Huscroft JJ.A.

BETWEEN

790668
    Ontario Inc., Frezza Management Inc., Elio Frezza, Gina

DAndre-Vozza,
    Donna DAndrea Hogan, Onorio Frezza, Tara Frezza, Julia Frezza and Michael
    Frezza

Plaintiffs

and

DAndrea
    Management Inc
.,
Daney DAndrea
, DAndrea

Developments
    Inc., Rick DAndrea,
1317539 Ontario Inc
., 1476335

Ontario
    Inc., 1052534 Ontario Limited, Aldo Rotondi, Jose Nunes,

1536962
    Ontario Ltd., St. Willibrord Community Credit Union

Limited,
    Now Operating as Libro Financial Group,
Siskind

Cromarty Ivey & Dowler LLP and Fausto Boniferro

Defendants

(
Appellants
and
Respondents
)

John B. Laskin, for the appellant DAndrea Management
    Inc.

Edward Babin, for the appellants Daney DAndrea and
    1317539 Ontario Inc.

John H. McNair and Mavis J. Butkus, for the respondents
    Siskind Cromarty Ivey Dowler LLP and Fausto Boniferro

Heard: June 19, 2015

On appeal from the order of Justice Helen A. Rady of the Superior
    Court of Justice, dated June 9, 2014, with reasons reported at 2014 ONSC 3312,
    and her decision on costs, dated December 9, 2014.

Lauwers J.A.:

[1]

DAndrea Management Inc. (DMI) appeals from the motion judges decision
    granting summary judgment to Siskind Cromarty Ivey & Dowler LLP (Siskinds)
    and Fausto Boniferro, and dismissing the third party claim against them.  DMI
    on its own behalf, and Daney DAndrea, and 1317539 Ontario Inc. together, also
    seek leave to appeal the associated cost order.

[2]

For the reasons set out below, I would dismiss the appeal, grant leave
    to appeal the cost order, and allow the cost appeal in part.

A.

THE BACKGROUND

[3]

The reasons of the motion judge lay out at length the complex family and
    corporate relationships giving rise to the action. She was appointed as the
    case management judge under rule 37.15 in 2007. Her deep familiarity with the
    case is evident in her exhaustive reasons.

[4]

The minority shareholders of DMI in this consolidated action are Peter
    Frezza, Onorio Frezza, Brenda Frezza Management Inc., Elio Frezza, Gina
    DAndrea-Vozza, Donna DAndrea-Hogan, Tara Frezza, Julia Frezza and Michael
    Frezza. The minority shareholders have been engaged in litigation with DMI and
    DAndrea over the assets of DMI since about 2000. Mr. Boniferro is a partner of
    Siskinds. Until the third party action was started against Mr. Boniferro and
    Siskinds in November 2002, they acted for the minority shareholders.

B.

The Main Appeal

[5]

The appellants argue that the motion judge erred in two ways. First, she
    failed to find that the pleading alleged conspiracy against Mr. Boniferro and
    Siskinds. Second, she failed to take an appropriately holistic view of the
    action in dismissing the third party claim against the respondents, and failed
    to give effect to the principles laid down in
Hryniak v. Mauldin
,
2014 SCC 7, [2014] 1 S.C.R. 87, as
    explicated by this court in
Baywood Homes Partnership v. Haditaghi
,
    2014 ONCA 450, 120 O.R. (3d) 438, and
Hamilton (City) v. Thier and Curran
    Architects Inc
., 2015 ONCA 64.  For the reasons set out below, I would
    reject both grounds of appeal.

(1)

The pleading does not allege conspiracy.

[6]

Counsel urged the court to read the pleading generously in light of the
    principles in
Normart Management Ltd. v West Hill Redevelopment Co
.
    (1998), 37 O.R. (3d) 97 (C.A.). The motion judge noted, at para. 71, that the
    appellants

have known for many years that Mr. Boniferro and Siskinds
    take the position that conspiracy is not pleaded against them. As already noted,
    I have expressed my doubts in the past about whether it is alleged that Mr. Boniferro
    participated in a conspiracy. Notwithstanding this, the responding parties have
    not sought to amend their pleading.

[7]

The motion judge considered the arguments of the appellants and made the
    following finding, at paras. 79- 80:

I have concluded that conspiracy is not pleaded at all or is
    not properly pleaded against Mr. Boniferro for several reasons. First, no
    damages for conspiracy are sought against him in paragraphs (i) and (iv) of the
    prayer for relief. The only damages sought against Mr. Boniferro are for
    $500,000 for breach of authority, breach of fiduciary duty and negligence and
    for contribution and indemnity for payments that may be found owing to 1476335
    Ontario Inc. in the main action.

At paragraph 37, the damages estimated to arise from the
    conspiracy are said to be approximately $2 million. It is inconceivable that damages
    for conspiracy would not be claimed from Mr. Boniferro if it were really
    considered that he was a co-conspirator. I am not persuaded that the use of the
    generic term "and others" is sufficient to include Mr. Boniferro. He
    had been named as a party and it seems to me that if he were believed to be
    involved in the conspiracy, the pleading would have said so. Rather, I read the
    pleadings as having been carefully drafted such that the conspiracy allegations
    are not aimed at nor include Mr. Boniferro. The reference to "others"
    must mean individuals unknown to the parties pleading or who are not parties.

[8]

The motion judges conclusions are not unreasonable. They flow from the
    text of the pleading and from the history of the litigation. She previously expressed
    doubts about the adequacy of the conspiracy pleading in her endorsement dated March
    1, 2012, at para. 11. Her point was underlined by Heeney R.S.J. in his refusal to
    grant leave to appeal on May 30, 2013: 2013 ONSC 3188, at paras. 40-41. In the
    circumstances, I would decline to interfere.

(2)

Summary judgment was appropriate in the context of the action, taken as
    a whole.

[9]

The appellants argue that the motion judge failed to give effect to the
    reasoning of this court in
Baywood
,
at paras. 35-37, according to which a motion judge is required to assess a
    motion for summary judgment in the context of the litigation as a whole. The
    appellants argue that the language of this court at para. 37 is apt:

In the complex situation in this case, it is therefore entirely
    possible that the trial judge who hears the trial of the issue on the validity
    of the promissory notes will develop a fuller appreciation of the relationships
    and the transactional context than the motions judge. That could force a trial
    decision on the promissory notes that would be implicitly inconsistent with the
    motions judge's finding that the Third Release is fully valid and effective,
    even though the parties would be bound by that finding. The process, in this
    context, risks inconsistent findings and substantive injustice.

[10]

The
    appellants argue that Mr. Boniferros actions were intertwined with what others
    were doing, and that the third parties were effectively acting through
    Mr. Boniferro. The trial judge, they say, would have a better
    understanding and appreciation than the motion judge as to how best to legally characterize
    Mr. Boniferros actions.

[11]

The
    appellants point out that although this court noted in
Hamilton
, at
    para. 18, that summary judgment can be available in the case of third
    party claims, the court was cautious, citing the reasoning in
Bongiardina
    v. York, (Regional Municipality)
(2000), 49 O.R. (3d) 641 (C.A.), where
    the court said, at para. 15:

There might well be cases in which it would be inappropriate to
    bring a motion for summary judgment in respect of a third party claim. For
    example, if the third party claim could not be resolved without detailed
    knowledge of the factual circumstances that gave rise to the main action, a
    motion for summary judgment would be premature.

As the motion judge observed, at para. 81, the core
    allegation in this part of the pleading [addressing the conspiracy claim] is
    that Mr. Boniferro advised the responding parties that the August 29, 2001
    shareholders meeting had been improperly convened, that he intimidated DMI to
    adjourn that meeting, and that DMI and its shareholders were relying upon him.

[12]

The
    motion judge then set out to consider these allegations. After analyzing the transcript
    evidence carefully, she observed, at para. 85, It is difficult to know
    precisely what Daney D'Andrea is saying but it appears to me that he concedes
    that Mr. Boniferro was correct that the meeting was not properly called. The
    motion judge added, at para. 87, that the transcript of the shareholders meeting
    does not reveal any overt or explicit evidence of intimidation or any kind of
    bullying tactics. Mr. Boniferro communicated his clients position in the
    matter of fact way.

[13]

The
    critical findings of the motion judge about the meeting are set out at paras.
    88- 89:

[Mr. Boniferro] identified the parties for whom he was acting
    and why the meeting was not properly convened. He read a transcript of Mr.
    DaRe's voicemail message to him. Importantly, Mr. DaRe, who acted for DMI and
    its majority shareholders, agreed with Mr. Boniferro.

The evidence falls far short of establishing that DMI and its
    majority shareholders reasonably relied on Mr. Boniferro or that this is a
    triable issue. They had their own solicitor. The parties were involved in
    litigation with one another and Mr. Boniferro's firm was acting for those
    adverse in interest to DMI. The meeting was properly adjourned for reasons
    unrelated to the competing offer of settlement.

[14]

The
    motion judge, at para. 94, relied on the elementary legal principle that a
    lawyer owes no duty of care to a non-client, with exceptions that are not
    applicable here.

[15]

The
    motion judges conclusion on the duty of care of Mr. Boniferro and Siskinds is
    set out at paras. 97- 98:

In this case, the parties were opponents in ongoing litigation
    between them. The responding parties were represented by their own solicitor.
    In the circumstances, Mr. Boniferro owed no duty of care to the responding
    parties. In retrospect, perhaps it would have been wiser had Mr. Boniferro not
    attended the meeting or if he had withdrawn after he made his initial comments
    about the propriety of the meeting. However, an error in judgment is not
    negligence and cannot found liability:
Brenner v. Gregory
, [1973] 1
    O.R. 252 (H.C.J.).

Moreover, there is no genuine issue for trial respecting
    reliance. The responding parties did not reasonably rely on Mr. Boniferro. At
    the risk of repetition, they were aware that Mr. Boniferro and his firm
    represented their opponents in litigation. They had their own solicitor. A
    review of the transcript of the shareholders' meeting reveals that the parties
    discussed the offers to purchase in the informal way suggested by Mr. Boniferro
    and apparently as contemplated by Mr. DaRe.

[16]

The
    motion judge went on to conclude, at para. 99, that Mr. Boniferro owed no
    fiduciary duty to the responding parties. She added, at para. 103, that
    assuming the tort of breach of authority exists, there is no evidence that the
    responding parties conferred any authority on Mr. Boniferro. Her view, to
    the contrary, was that Mr. Boniferro was acting in accordance with his clients
    instructions.

[17]

The
    trial judge then turned her mind to the complaints about Mr. Boniferros
    conduct with respect to the first mortgagee, Libro Financial Group. The
    allegation was that Mr. Boniferro had abused privileged information and breached
    a trust by disclosing it to Libro, thereby causing Libro to refuse to extend
    the mortgage. The motion judge observed, at para.116, that any privilege
    belonged to Mr. Boniferros clients and not to the appellants. She concluded,
    at para. 119, With respect to the allegation that Mr. Boniferros actions were
    tantamount to breach of trust,  Mr. DaRe confirmed that there is no allegation
    that a trust existed and therefore, no breach of trust.

[18]

The
    motion judges finding that Mr. Boniferro and Siskinds were at all times acting
    as counsel to their clients, the minority shareholders, and that they did
    nothing actionable from the perspective of the appellants, is well-explained
    and fully supported by the evidence she reviewed. She is owed deference and I
    would see no reason to interfere.

C.

THE Cost APPEAL

[19]

In
    her cost order, the motion judge ordered DMI, Daney DAndrea and 1317539
    Ontario Inc. to pay the respondents a total of $179,445.38, consisting of
    partial indemnity costs fixed at $150,000, disbursements of $12,525.17 and
    taxes of $16,920.21.

[20]

The
    appellants argue that the motion judge made three errors in principle and was
    plainly wrong in making the cost order. First, the motion judge failed to give
    any or sufficient weight to the losing partys reasonable expectations as to
    costs. She awarded substantially more than the 60 per cent of the actual rate
    (amounting to $210 per hour) that the third parties had obtained on a previous
    partial indemnity costs award, on which they based their reasonable
    expectations.

[21]

The
    motion judge noted, at para 6, that the LawPro hourly rates were roughly two
    thirds of those charged by lawyers practising in this area with comparable
    experience. She declined, at para. 7 to apply a double discount, and, at
    para. 10, awarded partial indemnity costs in the full amount of the actual
    rates charged by counsel to LawPro. In doing so she relied on

Mantella v. Mantella
,

[2006] O.J. No. 2085 (S.C.), at para. 7, and on
Geographic
    Resources Integrated Data Solutions Ltd. v. Peterson
,
2013 ONSC
    1041, [2013] O.J. No. 717 (Div. Ct.), at para. 13, in which the courts
    awarded partial indemnity costs in an amount to up to the party's
    actual costs.

[22]

In
Wasserman, Arsenault
    Ltd. v. Sone
, 38 C.B.R. (4th) 119, [2002]
    O.J. No. 3772 (C.A.) at para. 3-5 and in
Boucher v. Public
    Accountants Council for the Province of Ontario
, (2004), 71 O.R. (3d) 291,
[2004] O.J. No. 2634
(C.A.) at para. 36, this court said that
it is an

error in principle to award partial
    indemnity costs that amount to substantial/full indemnity. See also

Kim v. Rezai
, 2015 ONSC 3140, where
    the successful defendant sought full indemnity, as explained at para 25: 
given
    the low hourly rates charged by the Defendant's counsel. Justice
Faieta refused to follow
Mantella
and
Geographic Resources
in light of this courts decisions.

[23]

In my view,
it was an error
    in principle for the motion judge to award partial indemnity costs in the full
    amount of the actual costs paid. While
a court
    has
discretion to determine
    the size of the discount to a partys actual costs when awarding partial
    indemnity costs,
with due
    consideration of the factors set out in rule 57.01(1) of the
Rules
    of Civil Procedure
, R.R.O.
    1990, Reg. 194
, I am unable to see, on
    the facts in this record, a basis to depart from the ordinary rule of thumb
    that partial indemnity costs should be about one-third less than substantial
    indemnity costs.

[24]

Second,
    the appellants complain that the motion judge failed to give any consideration
    to offers to settle made by DMI and other respondents that would have removed
    the third parties from the action without the need to proceed with the summary
    judgment motion. The motion judge adverted to the offers to settle, at para. 2,
    but determined, at para. 5, that: there is no justification for awarding costs
    on a scale other than a partial indemnity scale. In my view, none of the
    offers referred to by counsel were reasonable in the context. The motion
    judge did not err in declining to take them into account.

[25]

Third,
    Daney DAndrea argues that the motion judge erred in holding DMI, 1317539
    Ontario Inc. and Daney DAndrea jointly and severally liable for the costs. The
    motion judge made a pertinent observation about this argument at para. 18:

I cannot accept Mr. Daney DAndreas assertion that he has been
    in a large measure a bystander to the proceedings. He suggests that he did not
    oppose the relief sought. However, he filed material on the motion, adopting
    Mr. Corbetts position and opposition to the motion, although he did not appear
    at the hearing. He has attended from time to time during these proceedings and
    has taken an active role.

[26]

As
    a case management judge with five years of experience with the parties and the
    matters in issue, the motion judge was in the best position to make this assessment,
    which is eminently reasonable. I see no error in principle.

[27]

The applicability of
Mantella
and
Geographic Resources
is an issue of general importance. I would
    accordingly grant leave to appeal the motion judges cost award, but I would
    amend it in only one particular: I would apply a discount of one third against
    the actual hourly rate charged to the third parties counsel in fixing partial
    indemnity costs.

D.

DISPOSITION

[28]

I
    would dismiss the main appeal. I would allow, in part, the costs appeal and
    reduce the costs award by one third. In light of the mixed outcome, I would
    require the appellants to pay $20,000 inclusive of disbursements and HST for
    partial indemnity costs to the respondents in respect of the appeals. The
    appellants are jointly and severally responsible to pay this award.

Released: July 29, 2015 PL                                 P.
    Lauwers J.A.

I
    agree J. MacFarland J.A.

I
    agree Grant Huscroft J.A.


